Citation Nr: 0334848	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  03-00 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for panic/anxiety 
disorder.

2.  Entitlement to service connection for cold sores (claimed 
as oral ulcers).

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from July 1984 to July 1987.

Initially, the Board of Veterans' Appeals (Board) notes that 
while it granted the veteran's motion to advance his appeal 
on the docket, due to recent changes in applicable law and 
regulations, it is not currently able render a final decision 
with respect to any of the issues that are ready for 
appellate review.


REMAND

During the pendency of the appellant's claims on appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially modified the 
circumstances under which the Department of Veterans Affairs 
(VA)'s duty to notify and assist claimants applies, and how 
that duty is to be discharged.  See Public Law No. 106-175 
(2000) (now codified at 38 U.S.C. § 5100-5103A, 5106-7 (West 
2002)).

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 
38 C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (regional office (RO)) for initial consideration 
and without having to obtain the appellant's waiver.

Here, the Board's review of the claims file reflects that the 
Board received relevant additional evidence in October 2003 
that was not previously considered by the RO, and that the 
claims folder does not contain a waiver of the RO's initial 
consideration of that additional evidence.  Therefore, 
consistent with the applicable case law, the Board must 
remand the veteran's claims to the RO for a review as to 
whether all evidence needed to consider his claims has been 
obtained (and to conduct any additional VCAA notice and 
development as required), and for the issuance of a 
supplemental statement of the case (SSOC) regarding all 
evidence received since the June 2003 supplemental statement 
of the case.  

In addition, in a letter dated in December 2000, the RO made 
an effort to inform the veteran of the evidence needed to 
substantiate his claims for service connection, and the 
relative obligations of the veteran and VA in developing that 
evidence.  See Quatucco v. Prinicipi, 16 Vet. App. 183, 187 
(2002).  However, the December 2000 letter informed the 
veteran that the requested information and/or evidence should 
"preferably" be submitted within 60 days of the notice.

In a decision promulgated on September 22, 2003, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1) (West 2002).  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9 (2003)).  The Federal Circuit 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA notice is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development, 
the RO must take this opportunity to inform the veteran that 
regardless of the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file should be reviewed to 
ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  Steps should be taken to obtain the 
records pertinent to the veteran's claim 
for SSA disability benefits, including 
the medical records relied upon 
concerning the claim.

3.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current cold sores.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
completion of the examination report.  
All relevant studies should be conducted 
and all findings must be reported in 
detail.  The examiner should be requested 
to state whether it is at least as likely 
as not that any current disability 
associated with cold sores is related to 
service.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current panic/anxiety 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
completion of the examination report.  
All relevant studies should be conducted 
and all findings must be reported in 
detail.  The examiner should be requested 
to state whether it is at least as likely 
as not that any psychiatric disorder is 
related to service.

5.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any current low back 
disorder.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
completion of the examination report.  
All relevant studies should be conducted 
and all findings must be reported in 
detail.  The examiner should be requested 
to state whether it is at least as likely 
as not that any current low back disorder 
is related to service.

6.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
claim should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a supplemental 
statement of the case and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Appeals for Veterans Claims prior to March 1, 1999, hereafter 
"the Court") for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide





expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



